___________

                                    No. 96-1780
                                    ___________

William Meeks,                          *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   Southern District of Iowa.
Shirley S. Chater,                      *
Commissioner of the Social              *         [UNPUBLISHED]
Security Administration,                *
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     November 19, 1996

                           Filed:   February 6, 1997
                                    ___________

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


      William Meeks appeals the denial of Social Security benefits.         We
affirm.


I.   BACKGROUND


      Meeks is sixty-two years old and has a ninth-grade education.    He has
previous work experience as a clothing salesman and as an auto accessory
salesman and manager.      He also owned a flea market at one time.    He was
last employed in 1989.     His disability insured




      1
     The Honorable Daniel M. Friedman, United States Circuit Judge
for the Federal Circuit, sitting by designation.
status expired on December 31, 1992.2            He applied for disability benefits
in 1993, alleging that he became disabled on April 4, 1989, due to a
stroke.     His application was denied both initially and on reconsideration.
He then requested a hearing before an administrative law judge (ALJ).               The
ALJ found, after the hearing, that Meeks retains the residual functional
capacity to perform his past relevant work and thus was not under a
disability as defined in the Social Security Act.               The Appeals Council
affirmed the decision, as did the district court.


       The medical evidence shows that Meeks suffered a stroke in 1989, but
apparently made a satisfactory recovery.            Later medical examinations note
only a small, residual, left-sided deficit as a result of the stroke.
Meeks had surgery for a leaking aortic aneurysm in November 1992.            He also
recovered from that surgery.          In December 1993, Meeks was admitted to the
emergency room with chest pain.                He suffered a heart attack in the
emergency room, but was resuscitated.            He then underwent coronary bypass
surgery.     Several months later he had a cardiovascular stress test.              The
conclusions     after    the   test    were:     "normal   hemodynamic   response   to
exercise,"     "mildly    diminished      exercise    capacity,"   "no   significant
arrhythmias with exercise," and "negative ECG test for ischemia at a good
workload."


       Notes of a consultative exam at the time of the bypass surgery show
an "incisional hernia resulting from an abdominal aortic aneurysm repair,"
but noted that it "has not caused the patient any problems."             There is no
other later mention of the hernia in Meeks's medical records.             Because of
his history of stroke, aneurysm and heart difficulties, Meeks's treating
physician, Dr. Sadler, restricted Meeks from bending, stooping, or lifting
more




        2
       Meeks has since been awarded Supplemental Security Income
benefits, which do not require any disability insured status. He
has been awarded benefits as of June 30, 1995. In this appeal,
Meeks seeks SSI benefits from April 4, 1989.

                                           -2-
than     ten   to   fifteen      pounds.     Although     the    letter      imposing   those
restrictions        is    undated,    it    was    received     by   the   Social   Security
Administration in January 1994.             The record also shows that Meeks has a
hearing deficit--his hearing for speech is moderately impaired and his
speech discrimination is fair.


       Meeks was also examined by a consulting physician, Dr. Ryan.                       Dr.
Ryan   found     that    Meeks    could    occasionally    lift      fifty    pounds,   could
frequently lift twenty-five pounds, and could stand for six hours.                        Dr.
Ryan further found no communicative limitations.


       At the hearing, Meeks testified that he stopped working in 1989 in
order to care for his wife who had cancer.             He testified that he walks two
miles a day, drives a car and does his own grocery shopping.                    He stated he
has some pain from the hernia.


II. DISCUSSION


       Meeks's disability insured status expired on December 31, 1992, so
the issue is whether he was disabled before that date.                       An individual's
medical condition on the date he or she was last insured is the only
consideration when an individual is no longer insured for Title II
disability purposes.        See, e.g., Bastian v. Schweiker, 712 F.2d 1278, 1280
(8th Cir. 1983).        If that individual's condition subsequently deteriorates,
that deterioration cannot be considered.


       The decision of the Secretary must be upheld if substantial evidence
in the record as a whole supports the conclusion that Meeks was not
disabled.      Baker v. Secretary of Health and Human Servs., 955 F.2d 552, 554
(8th Cir. 1992).         Substantial evidence is less than a preponderance but
enough that a reasonable mind would find it adequate to support the
Secretary's conclusion.          Onstead v. Sullivan, 962 F.2d 803, 804 (8th Cir.
1992).     Therefore, if it is possible to draw two inconsistent positions
from the evidence and




                                             -3-
one represents the Secretary's position, we must affirm.               Robinson v.
Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).


       Meeks asserts that the ALJ failed to give proper weight to his
treating physician's opinion.        The medical reports of a treating physician
are ordinarily entitled to greater weight than the opinion of a consulting
physician.     Ward v. Heckler, 786 F.2d 844, 846 (8th Cir. 1986) (per
curiam).     However, treating physicians opinions are not conclusive in
determining disability and must be supported by medically acceptable
clinical or diagnostic data.         Id.
       Here, the ALJ properly discounted the lifting restrictions imposed
by the treating physician.          There was nothing in the medical records to
support such restrictions.      The letter imposing the restrictions contains
only   a   listing   of   Meeks's    illnesses,   with   no   explanation   why   the
restrictions are necessary.      We agree that the restrictions are conclusory.
Based on the factual circumstances of this case, we believe the ALJ did not
err in rejecting the unsupported statement of Meeks's treating physician.


       The ALJ also properly evaluated Meeks's complaints of pain and
concluded that there was a sufficient basis on which to discount the
severity of his complaints and associated symptoms.              This includes his
failure to seek treatment for his hernia, failure to obtain a hearing aid,
his daily activities, and his statement that he stopped working in 1989 to
care for his wife.        Meeks suffered from serious illnesses that required
surgeries, but he recovered from those surgeries.             Nothing in the record
shows that Meeks was totally disabled by the hernia or any of his illnesses
before his insured status expired on December 31, 1992.


III.   CONCLUSION


       Accordingly, we affirm.




                                           -4-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-